DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claims 1-2 and 4-10, drawn to a composition comprising copper sulfate, a copper metal component; and one or more organic antifungal component(s) chosen from tea tree oil, jojoba oil, and combinations thereof, classified in class A01N 59/20.
 	
Group II.  Claims 11-20, drawn to a method of inhibiting or preventing the growth of and/or killing one or more fungi comprising: contacting at least a portion of or all of a surface with one or more composition(s) of claim 1, classified in class A61P 31/10.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process of using that product, such as in malodor reduction. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
 	If Applicant elects either invention, the following species election is required: 	1. A single composition for search and examination, including the one or more organic antifungal components in claim 1 chosen from tea tree oil, jojoba oil, and combinations thereof. 	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
 	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Telephonic Election 
During a telephone conversation with attorney Paul Roman on 7/8/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2 and 4-10, and a composition comprising copper powder, copper sulfate, and tea tree oil. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claim 3 is cancelled.
Claims1-2 and 4-20 are pending.
Claims 10-20 are withdrawn.
Claims 1-2 and 4-10 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1) Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 8, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim 7 recites the term “carbon powders, and combinations thereof.” This is unclear since the claim refers to the single species of “carbon powders” and the claim does not particularly point out and distinctly claim what the “combinations” of a single species refers to.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US 2008/0220103 A1), in view of Vincent (“Contact killing and antimicrobial properties of copper,” J. Appl. Microbiol., 2017, 1032-1046).
 Birnbaum teaches compositions for  treating a fungal infection on an animal comprising an antifungal botanical (Abstract) and copper sulfate (pg 5, [0069]). Birnbaum teaches an amount of tea tree oil of from 0.01% to 10% (pg 5, [0071]), and an amount of copper sulfate of from 0.001% to 20% (pg 5, [0070]).
Birnbaum does not teach the presence of a copper metal component.
Vincent teaches the missing element of Birnbaum.
Vincent teaches copper possesses antibacterial, antifungal and antiviral properties (Abstract) in amounts of  99.9% and 62% (pg 1034, left column), and copper nanoparticles in particular are effective in amounts of 40-80 mg/liter, calculated by the Examiner as a range of from 0.004% to 0.008%. Vincent teaches the antiviral effectiveness of the copper is dependent upon the size of the particles (pg 1034, right column, top). The teaching of copper nanoparticles reads on claim 2.
For claim 10, one of ordinary skill would recognize that copper metal particles are not soluble in a non-polar medium such as an essential oil.
The person of ordinary skill would have had a reasonable expectation of success in adding a copper metal component, such as copper particles that are insoluble, in Birnbaum’s antifungal composition. The skilled artisan would have been motivated to select a copper metal component as taught by Vincent because the references both teach that a composition for treating a fungus, and Allen expressly teaches copper metal as an effective component to treating a fungus infection.

2) Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (cited above), in view of Vincent (cited above) and Allen (US 8,986,747).
The teachings of Birnbaum and Vincent are discussed above. As discussed above, Birnbaum teaches the claimed amount of the organic antifungal (tea tree oil), and Vincent teaches a range of copper metal component that includes the claimed range. Vincent further teaches that the amount of copper metal effective in the composition can be optimized by manipulating the particle size of the copper metal component.
The combination of Birnbaum and Vincent does not teach the claimed amount of copper sulfate.
Allen teaches the missing element of the combination of Birnbaum and Vincent. 
Allen teaches a composition for treating fungal infections, and further teaches that “It has been known to use copper sulfate as an antifungal in some treatment compositions” (Abstract, col 2: 1-2). Allen teaches a composition comprising 20-65% copper sulfate and chlorhexidine (col 2: 20-23); as such, the amount of copper sulfate taught by Allen overlaps the claimed range. It is noted that the addition of additional elements is permitted by the “comprising” transitional phrase in claim 1. See MPEP 2111.03.
The claimed composition requires an amount of copper sulfate of from 55- 68 %, which overlaps with the range of Allen because Allen teaches an amount of from 20-65%. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

3) Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (cited above), in view of Vincent (cited above) and Dinsley (“Activated Charcoal to Remove Fungus From the Body,” downloaded 7-15-2022 from https://charcoaltimes.com/2016/09/28/ funguscandida/; dated 9-28-2016).
The teachings of Birnbaum and Vincent are discussed above. 
The combination of Birnbaum and Vincent does not teach the presence of a carbon source such as activated charcoal in the antifungal composition.
Dinsley teaches the missing element of the combination of Birnbaum and Vincent. 
Dinsley teaches that it is known that activated charcoal is effective in treating a fungus both on the skin and internally (pg 1). 
The person of ordinary skill would have had a reasonable expectation of success in adding activated charcoal to the antifungal composition of Birnbaum and Vincent. The skilled artisan would have been motivated to select activated charcoal to the composition taught by the combination of Birnbaum and Vincent because each of the references teach a composition for treating a fungus, and Dinsley expressly teaches activated charcoal as an effective component to treating a fungus infection.

4) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (cited above), in view of Vincent cited above), Allen (cited above), and Shweitar (CA 2,626,292).
It is initially noted that the elected composition comprises tea tree oil, copper sulfate, and copper metal. As such, the elected composition in claim 6 is taken to be “10 mL tea tree oil, 8 grams copper sulfate, and 5 grams copper powder,” calculated by the Examiner as a mixture comprising 43% tea tree oil, 35% copper sulfate, and 22% copper powder. 
The teachings of Birnbaum, Vincent, and Allen are discussed above. It is noted that Birnbaum teaches a combination of copper sulfate and tea tree oil, wherein the amount of each component is below the range claimed in claim 6; Vincent teaches an effective amount of copper metal is from 0.004% to 99%, depending upon the form of the copper metal, overlapping the claimed range; and Allen teaches an effective amount of copper sulfate of from 20%-65%; overlapping the claimed range. 
The combination of Birnbaum, Vincent, and Allen does not teach the amount of tea tree oil claimed  in claim 6.
Schweitar teaches the missing element of the combination of Birnbaum, Vincent, and Allen. 
Schweitar teaches an antifungal composition comprising tea tree oil in an amount greater than 5% (Abstract), overlapping the claimed range. 
The claimed composition requires an amount of tea tree oil in an amount of  43%, which overlaps with the range of Schweitar because Schweitar teaches an amount of greater than 5%. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

5) Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (cited above), in view of Vincent (cited above), and Kalemba (“Antibacterial and Antifungal Properties of Essential Oils,” Current Medicinal Chemistry, 2003, 10, 813-829).
The teachings of Birnbaum and Vincent are discussed above. 
The combination of Birnbaum and Vincent does not teach the presence of an additional essential oil in the antifungal composition, or the amount recited in claim 9. .
Kalemba teaches the missing element of the combination of Birnbaum and Vincent. 
Kalemba teaches the antifungal properties of essential oils (Title). Kalemba teaches the antifungal properties of essential oils (Abstract; Table 4, pg 822, reproduced below). Kalemba teaches, for example, that eucalyptus oil is effective (as shown by the MIC, or minimum inhibitory composition) at a concentration of 0.4% versus A. niger, C. albicans, and S. cerevisiae (Table 4). 


    PNG
    media_image1.png
    642
    987
    media_image1.png
    Greyscale

The person of ordinary skill would have had a reasonable expectation of success in adding an essential oil such as eucalyptus oil, in the claimed amount,  to the antifungal composition of Birnbaum and Vincent. 
The skilled artisan would have been motivated to select eucalyptus oil in the claimed amount to the composition taught by the combination of Birnbaum and Vincent because Kalemba, as well as Birnbaum and Vincent, teach a composition for treating a fungus, and Kalemba expressly teaches eucalyptus oil in an amount of 0.4% is an effective component for treating a fungus infection.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612